ORDER
Relator petitions this Court for a writ of supervisory control or other appropriate writ directed to the respondent Court and Judge, and asking that this Court accept jurisdiction of the special proceedings and that it be ordered that all proceedings in the district court; Lewis and Clark County be stayed until further order of this Court.
Counsel was heard ex parte and the matter taken under advisement. Having now considered the matter,
IT IS ORDERED that the relief sought is hereby denied.